                          UNITED STATES DISTRICT COURT

            FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                CHARLOTTE DIVISION


UNITED STATES OF AMERICA

      V.                                    CASE NUMBER: 3:19cr158-01-FDW


DENNIS D. STURDIVANT


       THIS MATTER is before the Court on Fourth Circuit Court of Appeals Order of

remand, filed 01/29/21, for resentencing.

       NOW, THEREFORE, IT IS ORDERED that:

       The Bureau of Prisons and the United States Marshals service is hereby

ORDERED to transport and produce the body of DENNIS D. STURDIVANT. (USM#

22662-058), for resentencing before the honorable Frank D. Whitney, in the Western

District of North Carolina, Charlotte, North Carolina not later than May 19, 2021, and upon

completion of the resentencing hearing, Defendant is to be returned to the custody of the

Bureau of Prisons.

      The Clerk is directed to certify copies of this Order to the United States Attorney,

      Defendant’s Counsel, the United States Marshal Service, and the United States

      Probation Office.

      IT IS SO ORDERED.
                                  Signed: April 9, 2021




     Case 3:19-cr-00158-FDW-DSC Document 46 Filed 04/09/21 Page 1 of 1
